Exhibit 10.2
 
REGISTRATION RIGHTS AGREEMENT
among
HARBINGER GROUP INC.,
HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD.,
HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS FUND, L.P.
and
GLOBAL OPPORTUNITIES BREAKAWAY LTD.
 
Dated as of September 10, 2010
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
1. Definitions and Interpretation
    1  
(a) Certain Definitions
    1  
(b) Interpretation
    6  
 
       
2. General; Securities Subject to this Agreement
    6  
(a) Grant of Rights
    6  
(b) Registrable Securities
    6  
(c) Holders of Registrable Securities
    7  
 
       
3. Demand Registration
    7  
(a) Request for Demand Registration
    7  
(b) Limitations on Demand Registrations
    8  
(c) Incidental or “Piggy-Back” Rights with Respect to a Demand Registration
    8  
(d) Effective Demand Registration
    9  
(e) Expenses
    9  
(f) Underwriting Procedures
    9  
(g) Selection of Underwriters in a Demand Registration
    10  
 
       
4. Incidental or “Piggy-Back” Registration
    10  
(a) Request for Incidental or “Piggy-Back” Registration
    10  
(b) Expenses
    11  
(c) Right to Terminate Registration
    11  
 
       
5. Shelf Registration
    11  
(a) Request for Shelf Registration
    11  
(b) Shelf Underwriting Procedures
    12  
(c) Limitations on Shelf Registrations
    13  
(d) Expenses
    13  
(e) Additional Selling Stockholders
    13  
(f) Automatic Shelf Registration
    13  
(g) Not a Demand Registration
    14  
 
       
6. Lock-up Agreements
    14  
(a) Demand Registration
    14  
(b) Shelf Registration
    14  
(c) Additional Lock-up Agreements
    15  
(d) Third Party Beneficiaries in Lock-up Agreements
    15  
 
       
7. Registration Procedures
    15  
(a) Obligations of the Company
    15  
(b) Seller Obligations
    20  
(c) Notice to Discontinue
    20  

i



--------------------------------------------------------------------------------



 



              Page
(d) Registration Expenses
    21  
(e) Hedging Transactions
    22  
 
       
8. Indemnification; Contribution
    23  
(a) Indemnification by the Company
    23  
(b) Indemnification by Holders
    23  
(c) Conduct of Indemnification Proceedings
    24  
(d) Contribution
    24  
(e) Exchange Act Reporting and Rule 144
    25  
 
       
9. Miscellaneous
    25  
(a) Termination
    25  
(b) Recapitalizations, Exchanges, etc
    25  
(c) No Inconsistent Agreements
    26  
(d) Remedies
    26  
(e) Amendments and Waivers
    26  
(f) Notices
    26  
(g) Successors and Assigns; Third Party Beneficiaries
    28  
(h) Headings
    28  
(i) GOVERNING LAW; CONSENT TO JURISDICTION
    28  
(j) WAIVER OF JURY TRIAL
    29  
(k) Severability
    29  
(l) Rules of Construction
    29  
(m) Interpretation
    29  
(n) Entire Agreement
    29  
(o) Further Assurances
    30  
(p) Other Agreements
    30  
(q) Counterparts
    30  
 
       
Schedule 1 Plan of Distribution
       

ii



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
          REGISTRATION RIGHTS AGREEMENT, dated September 10, 2010 (this
“Agreement”), among Harbinger Group Inc., a Delaware corporation (the
“Company”), Harbinger Capital Partners Master Fund I, Ltd., a Cayman Islands
exempted company (“Harbinger Master”), Harbinger Capital Partners Special
Situations Fund, L.P., a Delaware limited partnership (“Harbinger Special
Situations”) and Global Opportunities Breakaway Ltd., a Cayman Islands exempted
company (“Global Opportunities” and, together with Harbinger Master and
Harbinger Special Situations, the “Harbinger Investors”). Capitalized terms used
but not otherwise defined herein shall have the respective meanings ascribed to
such terms in Section 1.
R E C I T A L S :
          WHEREAS, concurrently with the execution and delivery of this
Agreement, the parties hereto are entering into a Contribution and Exchange
Agreement, dated as of the date hereof (the “Exchange Agreement”), pursuant to
which on the Closing Date (as such term is defined in the Exchange Agreement)
the Company will issue to each Harbinger Investor shares of Common Stock in
exchange for the contribution by such Harbinger Investor of a number of shares
of common stock, par value $0.01 per share (the “SBH Common Stock”), of Spectrum
Brands Holdings, Inc., a Delaware corporation, which together with the shares of
SBH Common Stock to be contributed by the other Harbinger Investors thereunder,
will represent at least 52% of the shares of SBH Common Stock outstanding as of
the Closing Date; and
          WHEREAS, the Company and the Harbinger Investors desire to enter into
this Agreement to provide the Harbinger Investors with certain rights relating
to the registration of shares of Common Stock to be received by them, whether
pursuant to the Exchange Agreement or otherwise, and any other securities that
fall within the definition of “Registrable Securities” hereunder.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth herein and for good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Definitions and Interpretation.
          (a) Certain Definitions. As used in this Agreement, and unless the
context requires a different meaning, the following terms have the meanings
indicated:
          “Agreement” means this Agreement, as the same may be amended,
supplemented or modified from time to time in accordance to the terms hereof.
          “Affiliate” means any Person who is an “affiliate” as defined in
Rule 12b-2 promulgated under the Exchange Act.
          “Approved Underwriter” has the meaning set forth in Section 3(f).

 



--------------------------------------------------------------------------------



 



 2 
          “Automatic Shelf Registration Statement” means an “automatic shelf
registration statement” as defined in Rule 405 promulgated under the Securities
Act.
          “Board of Directors” means the board of directors of the Company.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks in the State of New York are authorized or
required by law or executive order to close.
          “Closing Price” means, with respect to the Registrable Securities, as
of the date of determination, (i) if the Registrable Securities are listed on a
national securities exchange, the closing price per share of a Registrable
Security officially reported on the principal national securities exchange on
which the Registrable Securities are then listed or admitted to trading; or
(ii) if the Registrable Securities are not then listed or admitted to trading on
any national securities exchange, the average of the reported closing bid and
asked prices of the Registrable Securities on such date on the principal over
the counter market on which the Registrable Securities are traded; or (iii) if
none of clauses (i) or (ii) is applicable, a market price per share determined
in good faith by the disinterested members of the Board of Directors or, if such
determination is not satisfactory to the Holder for whom such determination is
being made, by a nationally recognized investment banking firm mutually selected
by the Company and such Holder, the expenses for which shall be borne equally by
the Company and such Holder. If trading is conducted on a continuous basis on
any exchange, then the closing price shall be at 4:00 P.M. New York City time.
          “Commission” means the Securities and Exchange Commission.
          “Common Stock” means the common stock, par value $0.01 per share, of
the Company or any other capital stock of the Company (or any successor entity)
into which such stock is reclassified or reconstituted and any other common
stock of the Company (or any successor entity).
          “Company” has the meaning set forth in the Preamble.
          “Company Underwriter” has the meaning set forth in Section 4(a).
          “Contemporaneous Company Offering” has the meaning set forth in
Section 5(b).
          “Demand Registration” has the meaning set forth in Section 3(a).
          “Determination Date” has the meaning set forth in Section 5(f).
          “Disclosure Package” means, with respect to any offering of
securities, (i) the preliminary Prospectus, (ii) each Free Writing Prospectus
and (iii) all other information, in each case, that is deemed, under Rule 159
promulgated under the

 



--------------------------------------------------------------------------------



 



 3 
Securities Act, to have been conveyed to purchasers of securities at the time of
sale of such securities (including a contract of sale).
          “Exchange Act” means the Securities Exchange Act of 1934 and the rules
and regulations of the Commission promulgated thereunder.
          “Exchange Agreement” has the meaning set forth in Recitals.
          “FINRA” means the Financial Industry Regulatory Authority.
          “Free Writing Prospectus” means any “free writing prospectus” as
defined in Rule 405 promulgated under the Securities Act.
          “Global Opportunities” has the meaning set forth in the Preamble.
          “Harbinger Investors” has the meaning set forth in the Preamble.
          “Harbinger Master” has the meaning set forth in the Preamble.
          “Harbinger Special Situations” has the meaning set forth in the
Preamble.
          “Hedging Counterparty” means a broker-dealer registered under Section
15(b) of the Exchange Act or an Affiliate thereof.
          “Hedging Transaction” means any transaction involving a security
linked to the Registrable Class Securities or any security that would be deemed
to be a “derivative security” (as defined in Rule 16a-1(c) promulgated under the
Exchange Act) with respect to the Registrable Class Securities or transaction
(even if not a security) which would (were it a security) be considered such a
derivative security, or which transfers some or all of the economic risk of
ownership of the Registrable Class Securities, including any forward contract,
equity swap, put or call, put or call equivalent position, collar, non-recourse
loan, sale of exchangeable security or similar transaction. For the avoidance of
doubt, the following transactions shall be deemed to be Hedging Transactions:
          (i) transactions by a Holder in which a Hedging Counterparty engages
in short sales of Registrable Class Securities pursuant to a Prospectus and may
use Registrable Securities to close out its short position;
          (ii) transactions pursuant to which a Holder sells short Registrable
Class Securities pursuant to a Prospectus and delivers Registrable Securities to
close out its short position;
          (iii) transactions by a Holder in which the Holder delivers, in a
transaction exempt from registration under the Securities Act, Registrable
Securities to the Hedging Counterparty who will then publicly resell or
otherwise transfer such Registrable Securities pursuant to a Prospectus or an
exemption from registration under the Securities Act; and

 



--------------------------------------------------------------------------------



 



 4 
          (iv) a loan or pledge of Registrable Securities to a Hedging
Counterparty who may then become a selling stockholder and sell the loaned
shares or, in an event of default in the case of a pledge, sell the pledged
shares, in each case, in a public transaction pursuant to a Prospectus.
          “Holder” means the Harbinger Investors and any Permitted Transferee
thereof to whom Registrable Securities are transferred in accordance with
Section 9(g) other than a transferee to whom Registrable Securities have been
transferred pursuant to a Registration Statement under the Securities Act or
Rule 144 or Regulation S promulgated under the Securities Act.
          “Holder Free Writing Prospectus” means each Free Writing Prospectus
prepared by or on behalf of the relevant Holder or used or referred to by such
Holder in connection with the offering of Registrable Securities.
          “Holders’ Counsel” has the meaning set forth in Section 7(a)(i).
          “Incidental Registration” has the meaning set forth in Section 4(a).
          “Indemnified Party” has the meaning set forth in Section 8(c).
          “Indemnifying Party” has the meaning set forth in Section 8(c).
          “Initiating Holders” has the meaning set forth in Section 3(a).
          “Inspectors” has the meaning set forth in Section 7(a)(viii).
          “Liability” has the meaning set forth in Section 8(a).
          “Lock-up Agreements” has the meaning set forth in Section 6(a).
          “Long-Form Registration” has the meaning set forth in Section 3(a).
          “Market Price” means, on any date of determination, the average of the
daily Closing Price of the Registrable Securities for the immediately preceding
30 days on which the national securities exchanges are open for trading.
          “Permitted Transferee” means any Person who has acquired Registrable
Securities in accordance with Section 9(g).
          “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, incorporated or unincorporated association, joint
venture, joint stock company, government (or an agency or political subdivision
thereof) or other entity of any kind, and shall include any successor (by merger
or otherwise) of such entity.
          “Prospectus” means any “prospectus” as defined in Rule 405 promulgated
under the Securities Act.

 



--------------------------------------------------------------------------------



 



 5 
          “Records” has the meaning set forth in Section 7(a)(viii).
          “Registrable Class Securities” means the Registrable Securities and
any other securities of the Company that are of the same class as the relevant
Registrable Securities.
          “Registrable Securities” means each of the following: (i) any and all
shares of Common Stock owned after the date hereof by the Holders (irrespective
of when acquired) and any shares of Common Stock issuable or issued upon
exercise, conversion or exchange of other securities of the Company; and
(ii) any securities of the Company issued in respect of the shares of Common
Stock issued or issuable to any of the Holders with respect to the Registrable
Securities by way of stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization or otherwise and any shares of Common Stock issuable upon
conversion, exercise or exchange thereof.
          “Registration Expenses” has the meaning set forth in Section 7(d).
          “Registration Statement” means a registration statement filed pursuant
to the Securities Act, including an Automatic Shelf Registration Statement.
          “Requested Shelf Registered Securities” has the meaning set forth in
Section 5(b).
          “SBH Common Stock” has the meaning set forth in Recitals.
          “Seasoned Issuer” means an issuer eligible to use Form S-3 or F-3
under the Securities Act for a primary offering in reliance on General
Instruction I.B.1 to those Forms.
          “Securities Act” means the Securities Act of 1933 and the rules and
regulations of the Commission promulgated thereunder.
          “Shelf Initiating Holders” has the meaning set forth in Section 5(a).
          “Shelf Registered Securities” means, with respect to a Shelf
Registration, any Registrable Securities whose sale is registered pursuant to
the Registration Statement filed in connection with such Shelf Registration.
          “Shelf Registration” has the meaning set forth in Section 5(a).
          “Shelf Requesting Holder” has the meaning set forth in Section 5(b).
          “Short-Form Registration” has the meaning set forth in Section 3(a).
          “Transfer” means, with respect to any security, the offer for sale,
sale, pledge, transfer or other disposition or encumbrance (or any transaction
or device that is designed to or could be expected to result in the transfer or
the disposition by any Person

 



--------------------------------------------------------------------------------



 



 6 
at any time in the future) of such security, and shall include the entering into
of any swap, hedge or other derivatives transaction or other transaction that
transfers to another in whole or in part any rights, economic benefits or risks
of ownership, including by way of settlement by delivery of such security or
other securities in cash or otherwise.
          “underwritten public offering” of securities means a public offering
of such securities registered under the Securities Act in which an underwriter,
placement agent or other intermediary participates in the distribution of such
securities, including a Hedging Transaction in which a Hedging Counterparty
participates.
          “Valid Business Reason” has the meaning set forth in Section 3(b).
          “Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as
defined in Rule 405 promulgated under the Securities Act and which (i) is a
“well-known seasoned issuer” under paragraph (1)(i)(A) of such definition or
(ii) is a “well-known seasoned issuer” under paragraph (1)(i)(B) of such
definition and is also eligible to register a primary offering of its securities
relying on General Instruction I.B.1 of Form S-3 or Form F-3 under the
Securities Act.
          (b) Interpretation. Unless otherwise noted:
          (i) All references to laws, rules, regulations and forms in this
Agreement shall be deemed to be references to such laws, rules, regulations and
forms, as amended from time to time or, to the extent replaced, the comparable
successor thereto in effect at the time.
          (ii) All references to agencies, self-regulatory organizations or
governmental entities in this Agreement shall be deemed to be references to the
comparable successor thereto.
          (iii) All references to agreements and other contractual instruments
shall be deemed to be references to such agreements or other instruments as they
may be amended from time to time.
          (iv) Whenever the words “include,” “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation.”
     2. General; Securities Subject to this Agreement.
          (a) Grant of Rights. Subject to, and conditioned upon, the closing of
the Transactions (as such term is defined in the Exchange Agreement), the
Company hereby grants registration rights to the Holders upon the terms and
conditions set forth in this Agreement.
          (b) Registrable Securities. For the purposes of this Agreement, any
given Registrable Securities will cease to be Registrable Securities when (i) a
Registration Statement covering such Registrable Securities has been declared
effective

 



--------------------------------------------------------------------------------



 



 7 
under the Securities Act by the Commission and such Registrable Securities have
been disposed of pursuant to such effective Registration Statement, (ii) such
Registrable Securities have been sold pursuant to Rule 144 promulgated under the
Securities Act, (iii) the entire amount of the Registrable Securities owned by
the relevant Holder may be sold in a single sale, in the opinion of counsel
satisfactory to the Company and such Holder, each in their reasonable judgment,
without any limitation pursuant to Rule 144 promulgated under the Securities
Act, (iv) such Holder owning such Registrable Securities owns less than 1% of
the outstanding shares of Common Stock on a fully diluted basis, (v) the
Registrable Securities are proposed to be sold or distributed by a Person not
entitled to the registration rights granted by this Agreement, or (vi) such
Registrable Securities are no longer outstanding.
          (c) Holders of Registrable Securities. A Person is deemed to be a
holder of Registrable Securities whenever such Person owns of record or
beneficially owns Registrable Securities. If the Company receives conflicting
instructions, notices or elections from two or more Persons with respect to the
same Registrable Securities, the Company may act upon the basis of the
instructions, notice or election received from the registered owner of such
Registrable Securities.
     3. Demand Registration.
          (a) Request for Demand Registration. At any time, and from time to
time, one or more of the Holders (the “Initiating Holders”) may make a written
request to the Company to register, and the Company shall register, in
accordance with the terms of this Agreement, the sale of the number of
Registrable Securities stated in such request under the Securities Act (other
than pursuant to a Registration Statement on Form S-4 or S-8), at the election
of the Initiating Holders, (i) on Form S-1 or any similar long-form registration
(a “Long-Form Registration”) or (ii) on Form S-3 or any similar short-form
registration (other than a Shelf Registration), if such a short-form is then
available to the Company (a “Short-Form Registration” and, together with a
Long-Form Registration, a “Demand Registration”); provided, however, that the
Company shall not be obligated to effect (A) more than three such
Long-Form Registrations hereunder and (B) a Demand Registration if the
Initiating Holders propose to sell their Registrable Securities at an
anticipated aggregate offering price (calculated based upon the Market Price of
the Registrable Securities on the date of filing of the Registration Statement
with respect to such Registrable Securities and including any Registrable
Securities subject to any applicable over-allotment option) to the public of
less than (x) $30,000,000.00 in the case of a Long-Form Registration or (y)
$5,000,000.00 in the case of a Short-Form Registration. For purposes of the
preceding sentence, two or more Registration Statements filed in response to one
demand for a Long-Form Registration shall be counted as one
Long-Form Registration. Each request for a Demand Registration by the Initiating
Holders shall state the amount of the Registrable Securities proposed to be sold
and the intended method of disposition thereof. The Initiating Holders shall be
entitled to no more than one Short-Form Registration every six months.

 



--------------------------------------------------------------------------------



 



 8 
          (b) Limitations on Demand Registrations. If the Board of Directors, in
its good faith judgment, determines that any registration of Registrable
Securities should not be made or continued because it would materially interfere
with any material financing, acquisition, corporate reorganization or merger or
other material transaction involving the Company or is necessary to avoid
premature disclosure of a matter the Board of Directors has determined would not
be in the best interests of the Company to be disclosed at such time (a “Valid
Business Reason”), (i) the Company may postpone filing a Registration Statement
relating to a Demand Registration until such Valid Business Reason no longer
exists, and (ii) in case a Registration Statement has been filed relating to a
Demand Registration, the Company, upon the approval of a majority of the Board
of Directors, may postpone amending or supplementing such Registration Statement
and, if the Valid Business Reason has not resulted from actions taken by the
Company, may cause such Registration Statement to be withdrawn and its
effectiveness terminated. The Company shall give written notice to all Holders
of its determination to postpone or withdraw a Registration Statement and of the
fact that the Valid Business Reason for such postponement or withdrawal no
longer exists, in each case, promptly after the occurrence thereof. If the
Company gives notice of its determination to postpone or withdraw a Registration
Statement pursuant to this Section 3(b), the Company shall extend the period
during which such Registration Statement shall be maintained effective pursuant
to this Agreement (including, in the case of a Long-Form Registration, the
period referred to in the second sentence of Section 3(d)) by the number of days
during the period from (and including) the date of the giving of such notice
pursuant to this Section 3(b) to (and including) the date when sellers of such
Registrable Securities under such Registration Statement shall have received the
copies of the supplemented or amended Prospectus contemplated by and meeting the
requirements of Section 7(a)(vi). Notwithstanding anything to the contrary
contained herein, the Company may not withdraw a filing under this Section 3(b)
or Section 5(c) due to a Valid Business Reason more than once in any 12 month
period, and may not postpone an offering under this Section 3(b) or Section 5(c)
due to a Valid Business Reason for a period of greater than 90 days during any
12-month period.
          (c) Incidental or “Piggy-Back” Rights with Respect to a Demand
Registration. Any Holder which has not requested the relevant Demand
Registration under Section 3(a)) may offer such Holder’s Registrable Securities
under any such Demand Registration pursuant to this Section 3(c). The Company
shall (i) as promptly as reasonably practicable but in no event later than five
days after the receipt of a request for a Demand Registration from any
Initiating Holders, give written notice thereof to all of the Holders (other
than such Initiating Holders), which notice shall specify the number of
Registrable Securities subject to the request for Demand Registration, whether
such Demand Registration is a Short-Form Registration or Long-Form Registration,
the names and notice information of the Initiating Holders and the intended
method of disposition of such Registrable Securities and (ii) subject to
Section 3(f), include in the Registration Statement filed pursuant to such
Demand Registration all of the Registrable Securities requested by such Holders
for inclusion in such Registration Statement from whom the Company has received
a written request for inclusion therein within 10 days after the receipt by such
Holders of such written notice referred to in clause (i) above. Each such

 



--------------------------------------------------------------------------------



 



 9 
request by such Holders shall specify the number of Registrable Securities
proposed to be registered and such Holder shall send a copy of such request to
the Initiating Holders. The failure of any Holder to respond within such 10-day
period referred to in clause (ii) above shall be deemed to be a waiver of such
Holder’s rights under this Section 3(c) with respect to such Demand
Registration. Any Holder may waive its rights under this Section 3(c) prior to
the expiration of such 10-day period by giving written notice to the Company,
with a copy to the Initiating Holders. If a Holder sends the Company a written
request for inclusion of part or all of such Holder’s Registrable Securities in
a registration, such Holder shall not be entitled to withdraw or revoke such
request without the prior written consent of the Company in the Company’s sole
discretion unless, as a result of facts or circumstances arising after the date
on which such request was made relating to the Company or to market conditions,
such Holder reasonably determines that participation in such registration would
have a material adverse effect on such Holder.
          (d) Effective Demand Registration. The Company shall use its
reasonable best efforts to cause any such Demand Registration to become
effective within (i) 60 days after it receives a request under Section 3(a) for
a Long-Form Registration and (ii) 45 days after it receives a request under
Section 3(a) for a Short-Form Registration, and in each case to remain effective
thereafter. A registration shall not constitute a Long-Form Registration until
it has become effective and remains continuously effective for the lesser of
(A) the period during which all Registrable Securities registered in the
Long-Form Registration are sold and (B) 120 days; provided, however, that a
registration shall not constitute a Long-Form Registration if (x) after such
Long-Form Registration has become effective, such registration or the related
offer, sale or distribution of Registrable Securities thereunder is interfered
with by any stop order, injunction or other order or requirement of the
Commission or other governmental agency, court or other Person for any reason
not attributable to the Initiating Holders and such interference is not
thereafter eliminated or (y) the conditions specified in the underwriting
agreement, if any, entered into in connection with such Long-Form Registration
are not satisfied or waived, other than by reason of a failure by the Initiating
Holders.
          (e) Expenses. The Company shall pay all Registration Expenses in
connection with a Demand Registration, whether or not such Demand Registration
becomes effective; provided, however, that in no event shall the Company be
responsible for the expenses of any Holder who voluntarily withdraws Registrable
Securities from any registration or offering (except as contemplated by
Section 3(f)) or was required to withdraw such Registrable Securities as a
result of a breach, or failure to satisfy any condition, of this Agreement.
          (f) Underwriting Procedures. If the Company or the Initiating Holders
holding a majority of the Registrable Securities held by all of the Initiating
Holders so elect, the Company shall use its reasonable best efforts to cause the
offering made pursuant to such Demand Registration to be in the form of a firm
commitment underwritten public offering, and the managing underwriter or
underwriters for such offering shall be an investment banking firm or firms of
national reputation selected to act as the managing underwriter or underwriters
of the offering in accordance with

 



--------------------------------------------------------------------------------



 



 10 
Section 3(g) (each, an “Approved Underwriter”). In connection with any Demand
Registration under this Section 3 involving an underwritten public offering,
none of the Registrable Securities held by any Holder making a request for
inclusion of such Registrable Securities pursuant to Section 3(c) shall be
included in such underwritten public offering unless such Holder accepts the
terms of the offering as agreed upon by the Company, the Initiating Holders and
the Approved Underwriters, and then only in such quantity as will not, in the
opinion of the Approved Underwriters, jeopardize the success of such offering by
the Initiating Holders. If the Approved Underwriters advise the Company that the
aggregate amount of such Registrable Securities requested to be included in such
offering is sufficiently large to have a material adverse effect on the success
of such offering, then the Company shall include in such registration only the
aggregate amount of Registrable Securities that the Approved Underwriters
believe may be sold without any such material adverse effect and shall reduce
the amount of Registrable Securities to be included in such registration, first,
as to the equity securities offered by the Company for its own account; second,
as to the Registrable Securities of Holders who are not Initiating Holders, as a
group (if any), pro rata within such group based on the number of Registrable
Securities owned by each such party; and third, as to the Registrable Securities
of the Initiating Holders, as a group (if any), pro rata within such group based
on the number of Registrable Securities owned by each such party; provided,
however, that any party whose right to participate in such offering is reduced
by greater than thirty percent (30%) may withdraw all of its Registrable
Securities from such registration.
          (g) Selection of Underwriters in a Demand Registration. If an offering
of Registrable Securities made pursuant to any Demand Registration is in the
form of an underwritten public offering, the Initiating Holders holding a
majority of the Registrable Securities held by all of the Initiating Holders
shall select the Approved Underwriters; provided, however, that the Approved
Underwriters shall, in any case, also be reasonably acceptable to the Company.
     4. Incidental or “Piggy-Back” Registration.
          (a) Request for Incidental or “Piggy-Back” Registration. If the
Company proposes to file a Registration Statement with respect to an offering by
the Company for its own account (other than a Registration Statement on Form S-4
or S-8) or for the account of any stockholder of the Company (other than for the
account of any Holder pursuant to Section 3 or Section 5), then the Company
shall give written notice of such proposed filing to each of the Holders as
promptly as reasonably practicable but in no event later than 20 days before the
anticipated filing date, and such notice shall describe the proposed
registration, offering price (or reasonable range thereof) and distribution
arrangements, and offer such Holders the opportunity to register the number of
Registrable Securities as each such Holder may request (an “Incidental
Registration”). In connection with any Incidental Registration under this
Section 4(a) involving an underwritten public offering, the Company shall use
its reasonable best efforts to cause the managing underwriter or underwriters
(the “Company Underwriter”) to permit each of the Holders who has requested in
writing to participate in the Incidental Registration to

 



--------------------------------------------------------------------------------



 



 11 
include the number of such Holder’s Registrable Securities specified by such
Holder in such offering on the same terms and conditions as the securities of
the Company or for the account of such other stockholder, as the case may be,
included therein. In connection with any Incidental Registration under this
Section 4(a) involving an underwritten public offering, the Company shall not be
required to include any Registrable Securities in such underwritten public
offering unless the Holders thereof accept the terms of the underwritten public
offering as agreed upon between the Company, such other stockholders, if any,
and the Company Underwriter, and then only in such quantity as the Company
Underwriter believes will not jeopardize the success of the offering by the
Company. If the Company Underwriter advises the Company that the aggregate
amount of such Registrable Securities requested to be included in such offering
is sufficiently large to have a material adverse effect on the success of such
offering, then the Company shall include in such Incidental Registration only
the aggregate amount of Registrable Securities that the Company Underwriter
believes may be sold without any such material adverse effect and shall include
in such registration, first, all of the securities to be offered for the account
of the Company; second, the Registrable Securities to be offered for the account
of the Holders pursuant to this Section 4, as a group (if any), pro rata based
on the number of Registrable Securities owned by each such Holder; and third,
any other securities requested to be included in such offering by other security
holders of the Company, as a group (if any), pro rata based on the number of
relevant securities owned by the securityholders in such group; provided,
however, that any party whose right to participate in such offering is reduced
by greater than thirty percent (30%) may withdraw all of its Registrable
Securities from such registration.
          (b) Expenses. The Company shall bear all Registration Expenses in
connection with any Incidental Registration pursuant to this Section 4, whether
or not such Incidental Registration becomes effective; provided, however, that
in no event shall the Company be responsible for the expenses of any Holder who
voluntarily withdraws Registrable Securities from any registration or offering
(except as contemplated by Section 4(a)) or was required to withdraw such
Registrable Securities as a result of a breach, or failure to satisfy any
condition, of this Agreement.
          (c) Right to Terminate Registration. The Company shall have the right
to terminate or withdraw any registration initiated by it prior to the
effectiveness of such registration whether or not any Holder has requested to
include Registrable Securities in such registration.
     5. Shelf Registration.
          (a) Request for Shelf Registration. Upon the Company becoming eligible
for use of a Short-Form Registration under the Securities Act in connection with
a secondary public offering of its equity securities, in the event that the
Company shall receive from one or more of the Holders (the “Shelf Initiating
Holders”), a written request that the Company register, under the Securities Act
in an offering on a delayed or continuous basis pursuant to Rule 415 promulgated
under the Securities Act (a “Shelf Registration”), the sale of at least
$25,000,000.00 of Registrable Securities owned by

 



--------------------------------------------------------------------------------



 



 12 
such Shelf Initiating Holders, the Company shall give written notice of such
request to all of the Holders (other than the Shelf Initiating Holders) as
promptly as reasonably practicable but in no event later than 10 days before the
anticipated filing date of such Short-Form Registration, and such notice shall
describe the proposed Shelf Registration, the intended method of disposition of
such Registrable Securities and any other information that at the time would be
appropriate to include in such notice, and offer such Holders the opportunity to
register the number of Registrable Securities as each such Holder may request in
writing to the Company, given within 10 days after their receipt from the
Company of the written notice of such Shelf Registration. The “Plan of
Distribution” section of such Short-Form Registration shall permit all lawful
means of disposition of Registrable Securities, including firm-commitment
underwritten public offerings, block trades, agented transactions, sales
directly into the market, purchases or sales by brokers, Hedging Transactions,
distributions to stockholders, partners or members of such Holders and sales not
involving a public offering. With respect to each Shelf Registration, the
Company shall (i) as promptly as reasonably practicable after the written
request of the Shelf Initiating Holders, file a Registration Statement and
(ii) use its reasonable best efforts to cause such Registration Statement to be
declared effective within 45 days after it receives a request therefor, and
remain effective until there are no longer any Shelf Registered Securities. The
obligations set forth in this Section 5(a) shall not apply if the Company has a
currently effective Automatic Shelf Registration Statement covering all
Registrable Securities in accordance with Section 5(f) and has otherwise
complied with its obligations pursuant to this Agreement.
          (b) Shelf Underwriting Procedures. Upon written request made from time
to time by a Holder of Shelf Registered Securities (the “Shelf Requesting
Holder”), which request shall, subject to Section 5(a), specify the amount of
such Shelf Requesting Holder’s Shelf Registered Securities to be sold (the
“Requested Shelf Registered Securities”), the Company shall use its reasonable
best efforts to cause the sale of such Requested Shelf Registered Securities to
be in the form of a firm commitment underwritten public offering (unless
otherwise consented to by the Shelf Requesting Holder) if the anticipated
aggregate offering price (calculated based upon the Market Price of the
Registrable Securities on the date of such written request and including any
Registrable Securities subject to any applicable over-allotment option) to the
public equals or exceeds $10,000,000.00 (including causing to be produced and
filed any necessary Prospectuses or Prospectus supplements with respect to such
offering). The managing underwriter or underwriters selected for such offering
shall be selected by the Shelf Requesting Holder and shall be reasonably
acceptable to the Company, and each such underwriter shall be deemed to be an
Approved Underwriter with respect to such offering. Notwithstanding the
foregoing, in connection with any offering of Requested Shelf Registered
Securities involving an underwritten public offering that occurs or is scheduled
to occur within 30 days of a proposed registered underwritten public offering of
equity securities for the Company’s own account (a “Contemporaneous Company
Offering”), the Company shall not be required to cause such offering of
Requested Shelf Registered Securities to take the form of an underwritten public
offering but shall instead offer the Shelf Requesting Holder the ability to
include its Requested Shelf Registered Securities in the Contemporaneous Company
Offering pursuant to Section 4.

 



--------------------------------------------------------------------------------



 



 13 
          (c) Limitations on Shelf Registrations. If the Board of Directors has
a Valid Business Reason, (i) the Company may postpone filing a Registration
Statement relating to a Shelf Registration until such Valid Business Reason no
longer exists and (ii) in case a Registration Statement has been filed relating
to a Shelf Registration, the Company, upon the approval of a majority of the
Board of Directors, may postpone amending or supplementing such Registration
Statement and, if the Valid Business Reason has not resulted from actions taken
by the Company, may cause such Registration Statement to be withdrawn and its
effectiveness terminated. The Company shall give written notice to all Holders
of its determination to postpone or withdraw a Registration Statement and of the
fact that the Valid Business Reason for such postponement or withdrawal no
longer exists, in each case, promptly after the occurrence thereof.
Notwithstanding anything to the contrary contained herein, the Company may not
withdraw a filing under this Section 5(c) or Section 3(b) due to a Valid
Business Reason more than once in any 12 month period, and may not postpone an
offering under this Section 5(c) or Section 3(b) due to a Valid Business Reason
for a period of greater than 90 days during any 12-month period.
          (d) Expenses. The Company shall bear all Registration Expenses in
connection with any Shelf Registration pursuant to this Section 5, whether or
not such Shelf Registration becomes effective; provided, however, that in no
event shall the Company be responsible for the expenses of any Holder who
voluntarily withdraws Registrable Securities from any registration or offering
(except as contemplated by Section 3(f)) or was required to withdraw such
Registrable Securities as a result of a breach, or failure to satisfy any
condition, of this Agreement.
          (e) Additional Selling Stockholders. After the Registration Statement
with respect to a Shelf Registration is declared effective, upon written request
by one or more Holders (which written request shall specify the amount of such
Holders’ Registrable Securities to be registered), the Company shall, as
promptly as reasonably practicable after receiving such request, (i) if it is a
Seasoned Issuer or Well-Known Seasoned Issuer, or if such Registration Statement
is an Automatic Shelf Registration Statement, file a Prospectus supplement to
include such Holders as selling stockholders in such Registration Statement or
(ii) if it is not a Seasoned Issuer or Well-Known Seasoned Issuer, and the
Registrable Securities requested to be registered represent more than 1% of the
outstanding Registrable Securities, file a post-effective amendment to the
Registration Statement to include such Holders in such Shelf Registration and
use reasonable best efforts to have such post-effective amendment declared
effective.
          (f) Automatic Shelf Registration. Upon the Company becoming a
Well-Known Seasoned Issuer, (i) the Company shall give written notice to all of
the Holders as promptly as reasonably practicable but in no event later than
five Business Days thereafter, and such notice shall describe, in reasonable
detail, the basis on which the Company has become a Well-Known Seasoned Issuer,
and (ii) the Company shall, as promptly as reasonably practicable, register,
under an Automatic Shelf Registration Statement, the sale of all of the
Registrable Securities in accordance with the terms of this Agreement. The
Company shall use its reasonable best efforts to file such Automatic

 



--------------------------------------------------------------------------------



 



 14 
Shelf Registration Statement within 10 Business Days after it becomes a
Well-Known Seasoned Issuer, and to cause such Automatic Shelf Registration
Statement to remain effective thereafter until there are no longer any
Registrable Securities. The Company shall give written notice of filing such
Registration Statement to all of the Holders as promptly as reasonably
practicable thereafter. At any time after the filing of an Automatic Shelf
Registration Statement by the Company, if it is reasonably likely that it will
no longer be a Well-Known Seasoned Issuer as of a future determination date (the
“Determination Date”), at least 30 days prior to such Determination Date, the
Company shall (A) give written notice thereof to all of the Holders as promptly
as reasonably practicable but in no event later than 10 Business Days prior to
such Determination Date and (B) if the Company is eligible to file a
Short-Form Registration with respect to a secondary public offering of its
equity securities, file a Short-Form Registration with respect to a Shelf
Registration in accordance with Section 5(a), treating all selling stockholders
identified as such in the Automatic Shelf Registration Statement (and amendments
or supplements thereto) as Shelf Requesting Holders and use all commercially
reasonable efforts to have such Registration Statement declared effective prior
to the Determination Date. Any registration pursuant to this Section 5(f) shall
be deemed a Shelf Registration for purposes of this Agreement.
          (g) Not a Demand Registration. No Shelf Registration pursuant to this
Section 5 shall be deemed a Demand Registration pursuant to Section 3.
     6. Lock-up Agreements.
          (a) Demand Registration. With respect to any Demand Registration, the
Company shall not (except as part of such Demand Registration) effect any
Transfer of Registrable Class Securities, or any securities convertible into or
exchangeable or exercisable for Registrable Class Securities (except pursuant to
a Registration Statement on Form S-8), during the period beginning on the
effective date of any Registration Statement in which the Holders are
participating and ending on the date that is 120 days after date of the final
Prospectus relating to such offering, except as part of such Demand
Registration. Upon request by the Approved Underwriters or the Company
Underwriter (as the case may be), the Company shall, from time to time, enter
into customary Lock-up agreements (“Lock-up Agreements”) on terms consistent
with the preceding sentence.
          (b) Shelf Registration. With respect to any Shelf Registration and
offering of Requested Shelf Registered Securities that takes the form of an
underwritten public offering, the Company shall not (except as part of such
offering) effect any Transfer of Registrable Class Securities, or any securities
convertible into or exchangeable or exercisable for such Registrable
Class Securities (except pursuant to a Registration Statement on Form S-8),
during the period beginning on the date the Shelf Requesting Holder delivers its
request pursuant to the first sentence of Section 5(b) and ending on the date
that is 90 days after date of the final Prospectus relating to such offering,
except as part of such Shelf Registration. Upon request by the Approved
Underwriters or the Company Underwriter (as the case may be), the Company shall,
from

 



--------------------------------------------------------------------------------



 



 15 
time to time, enter into Lock-up Agreements on terms consistent with the
preceding sentence.
          (c) Additional Lock-up Agreements. With respect to each relevant
offering, the Company shall use its reasonable best efforts to cause all of its
officers, directors and holders of more than 1% of the Registrable Class
Securities (or any securities convertible into or exchangeable or exercisable
for such Registrable Class Securities) (but excluding any Holder) to execute
lock-up agreements that contain restrictions that are no less restrictive than
the restrictions contained in the Lock-up Agreements executed by the Company.
          (d) Third Party Beneficiaries in Lock-up Agreements. Any Lock-up
Agreements executed by the Company, its officers, its directors or other
stockholders pursuant to this Section 6 shall contain provisions naming the
selling stockholders in the relevant offering that are Holders as intended
third-party beneficiaries thereof and requiring the prior written consent of
such stockholders holding a majority of the Registrable Securities for any
amendments thereto or waivers thereof.
     7. Registration Procedures.
          (a) Obligations of the Company. Whenever registration of Registrable
Securities has been requested or required pursuant to Section 3, Section 4 or
Section 5, the Company shall, subject to any terms, conditions or limitations
set forth in Section 3, Section 4 or Section 5, as applicable, use its
reasonable best efforts to effect the registration and sale of such Registrable
Securities in accordance with the intended method of distribution thereof as
promptly as reasonably practicable, and in connection with any such request or
requirement, the Company shall:
          (i) as soon as reasonably practicable, prepare and file with the
Commission a Registration Statement on any form for which the Company then
qualifies or which counsel for the Company shall deem appropriate and which form
shall be available for the sale of such Registrable Securities in accordance
with the intended method of distribution thereof, and cause such Registration
Statement to become effective; provided, however, that (A) before filing a
Registration Statement or Prospectus or any amendments or supplements thereto
(including any documents incorporated by reference therein), or before using any
Free Writing Prospectus, the Company shall provide the single law firm selected
as counsel by the Holders holding a majority of the Registrable Securities being
registered in such registration (“Holders’ Counsel”) and any other Inspector
with an adequate and appropriate opportunity to review and comment on such
Registration Statement, each Prospectus included therein (and each amendment or
supplement thereto), each document incorporated by reference therein and each
Free Writing Prospectus to be filed with the Commission, subject to such
documents being under the Company’s control, and (B) the Company shall notify
the Holders’ Counsel and each seller of Registrable Securities pursuant to such
Registration Statement of any stop order issued or threatened by the Commission

 



--------------------------------------------------------------------------------



 



 16 
and take all actions required to prevent the entry of such stop order or to
remove it if entered;
          (ii) as soon as reasonably practicable, prepare and file with the
Commission such amendments and supplements to such Registration Statement and
the Prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective for the lesser of (A) 120 days and (B) such
shorter period which will terminate when all Registrable Securities covered by
such Registration Statement have been sold; provided, that in the case of a
Shelf Registration, the Company shall keep such Registration Statement effective
until all Registrable Securities covered by such Registration Statement shall
have been sold, and shall comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement during such period in accordance with the intended methods of
disposition by the sellers thereof set forth in such Registration Statement;
          (iii) as soon as reasonably practicable, furnish to each seller of
Registrable Securities, prior to filing a Registration Statement, at least one
copy of such Registration Statement as is proposed to be filed, and thereafter
such number of copies of such Registration Statement, each amendment and
supplement thereto (in each case including all exhibits thereto), the Prospectus
included in such Registration Statement (including each preliminary Prospectus),
any Prospectus filed pursuant to Rule 424 promulgated under the Securities Act
and any Free Writing Prospectus as each such seller may reasonably request in
order to facilitate the disposition of the Registrable Securities owned by such
seller;
          (iv) as soon as reasonably practicable, register or qualify such
Registrable Securities under such other securities or “blue sky” laws of such
jurisdictions as any seller of Registrable Securities may request, and to
continue such registration or qualification in effect in such jurisdiction for
as long as permissible pursuant to the laws of such jurisdiction, or for as long
as any such seller requests or until all of such Registrable Securities are
sold, whichever is shortest, and do any and all other acts and things which may
be reasonably necessary or advisable to enable any such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller; provided, however, that the Company shall not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 7(a)(iv), (B) subject itself to
taxation in any such jurisdiction or (C) consent to general service of process
in any such jurisdiction;
          (v) as soon as reasonably practicable, notify each seller of
Registrable Securities: (A) when a Prospectus, any Prospectus supplement, any
Free Writing Prospectus, a Registration Statement or a post-effective amendment
to a Registration Statement has been filed with the Commission, and, with
respect to a Registration Statement or any post-effective amendment, when the
same has become effective; (B) of any request by the Commission or any other
federal or state governmental authority for amendments or supplements to a
Registration

 



--------------------------------------------------------------------------------



 



 17 
Statement, related Prospectus or Free Writing Prospectus or for additional
information; (C) of the issuance by the Commission or any other federal or state
governmental authority of any stop order suspending the effectiveness of a
Registration Statement or the initiation or threatening of any proceedings for
that purpose; (D) of the receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceedings for such purpose; (E) of the existence of any
fact or happening of any event of which the Company has knowledge which makes
any statement of a material fact in such Registration Statement, related
Prospectus or Free Writing Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue or which would require the making of
any changes in the Registration Statement, Prospectus or Free Writing Prospectus
in order that, in the case of the Registration Statement, it will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading, and that in the case of such Prospectus or Free Writing Prospectus,
it will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; and (F) of the determination by counsel of the Company that a
post-effective amendment to a Registration Statement is advisable;
          (vi) as soon as reasonably practicable, upon the occurrence of any
event contemplated by Section 7(a)(v)(E) or, subject to Sections 3(b) and 5(c),
the existence of a Valid Business Reason, as promptly as reasonably practicable,
prepare a supplement or amendment to such Registration Statement, related
Prospectus or Free Writing Prospectus and furnish to each seller of Registrable
Securities a reasonable number of copies of such supplement to or an amendment
of such Registration Statement, Prospectus or Free Writing Prospectus as may be
necessary so that, after delivery to the purchasers of such Registrable
Securities, in the case of the Registration Statement, it will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
and that in the case of such Prospectus or Free Writing Prospectus, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;
          (vii) enter into and perform customary agreements (including
underwriting and indemnification and contribution agreements in customary form
with the Approved Underwriter or the Company Underwriter, as applicable) and
take such other commercially reasonable actions as are required in order to
expedite or facilitate each disposition of Registrable Securities and shall
provide all reasonable cooperation, including causing appropriate officers to
attend and participate in “road shows” and other information meetings organized
by the Approved Underwriter or Company Underwriter, if applicable, and causing

 



--------------------------------------------------------------------------------



 



 18 
counsel to the Company to deliver customary legal opinions in connection with
any such underwriting agreements;
          (viii) make available at reasonable times for inspection by any seller
of Registrable Securities, any managing underwriter participating in any
disposition of such Registrable Securities pursuant to a Registration Statement,
Holders’ Counsel and any attorney, accountant or other agent retained by any
such seller or any managing underwriter (collectively, the “Inspectors”), all
financial and other records, pertinent corporate documents and properties of the
Company and its subsidiaries (collectively, the “Records”) as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s and its subsidiaries’ officers,
directors and employees, and the independent public accountants of the Company,
to supply all information reasonably requested by any such Inspector in
connection with such Registration Statement. Records that the Company
determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors (and the
Inspectors shall confirm their agreement in writing in advance to the Company if
the Company shall so request) unless (A) the disclosure of such Records is
necessary, in the Inspector’s judgment, to avoid or correct a misstatement or
omission in the Registration Statement, (B) the release of such Records is
ordered pursuant to a subpoena or other order from a court of competent
jurisdiction after exhaustion of all appeals therefrom or (C) the information in
such Records was known to the Inspectors on a non-confidential basis prior to
its disclosure by the Company or has been made generally available to the
public. Each seller of Registrable Securities agrees that it shall, upon
learning that disclosure of such Records is sought in a court of competent
jurisdiction, give notice to the Company and allow the Company, at the Company’s
expense, to undertake appropriate action to prevent disclosure of the Records
deemed confidential;
          (ix) if such sale is pursuant to an underwritten public offering, use
its commercially reasonable best efforts to obtain a “cold comfort” letter or
letters, dated as of such date or dates as the Holders’ counsel or the managing
underwriter reasonably requests, from the Company’s independent public
accountants in customary form and covering such matters of the type customarily
covered by “cold comfort” letters as Holders’ Counsel or the managing
underwriter reasonably requests;
          (x) furnish, at the request of any seller of Registrable Securities on
the date such securities are delivered to the underwriters for sale pursuant to
such registration or, if such securities are not being sold through
underwriters, on the date the Registration Statement with respect to such
securities becomes effective, an opinion with respect to legal matters and a
negative assurance letter with respect to disclosure matters, dated such date,
of counsel representing the Company for the purposes of such registration,
addressed to the underwriters, if any, and to the seller making such request,
covering such matters with respect to the registration in respect of which such
opinion and letter are being delivered as

 



--------------------------------------------------------------------------------



 



 19 
the underwriters, if any, and such seller may reasonably request and are
customarily included in such opinions and negative assurance letters;
          (xi) with respect to each Free Writing Prospectus or other materials
to be included in the Disclosure Package, ensure that no Registrable Securities
be sold “by means of” (as defined in Rule 159A(b) promulgated under the
Securities Act) such Free Writing Prospectus or other materials without the
prior written consent of the Holders of the Registrable Securities covered by
such registration statement, which Free Writing Prospectuses or other materials
shall be subject to the review of Holders’ Counsel;
          (xii) as soon as reasonably practicable and within the deadlines
specified by the Securities Act, make all required filings of all Prospectuses
and Free Writing Prospectuses with the Commission;
          (xiii) as soon as reasonably practicable and within the deadlines
specified by the Securities Act, make all required filing fee payments in
respect of any Registration Statement or Prospectus used under this Agreement
(and any offering covered thereby);
          (xiv) comply with all applicable rules and regulations of the
Commission, and make available to its security holders, as soon as reasonably
practicable but no later than 15 months after the effective date of the
Registration Statement, an earnings statement covering a period of 12 months
beginning after the effective date of the Registration Statement, in a manner
which satisfies the provisions of Section 11(a) of the Securities Act and
Rule 158 promulgated thereunder;
          (xv) cause all such Registrable Securities to be listed on each
securities exchange on which Registrable Class Securities issued by the Company
are then listed, provided that the applicable listing requirements are
satisfied;
          (xvi) as expeditiously as practicable, keep Holders’ Counsel advised
in writing as to the initiation and progress of any registration under
Section 3, Section 4 or Section 5 and provide Holders’ Counsel with all
correspondence with the Commission in connection with any such Registration
Statement;
          (xvii) cooperate with each seller of Registrable Securities and each
underwriter participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
FINRA;
          (xviii) if such registration is pursuant to a Short-Form Registration,
include in the body of the prospectus included in such Registration Statement
such additional information for marketing purposes as the managing underwriter
reasonably requests; and

 



--------------------------------------------------------------------------------



 



 20 
          (xix) take all other steps reasonably necessary to effect the
registration and disposition of the Registrable Securities contemplated hereby.
          (b) Seller Obligations. In connection with any offering under any
Registration Statement under this Agreement:
          (i) each Holder shall promptly furnish to the Company in writing such
information with respect to such Holder and the intended method of disposition
of its Registrable Securities as the Company may reasonably request or as may be
required by law for use in connection with any related Registration Statement or
Prospectus (or amendment or supplement thereto) and all information required to
be disclosed in order to make the information previously furnished to the
Company by such Holder not contain a material misstatement of fact or not omit a
material fact with respect to such Holder necessary in order to make the
statements therein not misleading;
          (ii) each Holder shall comply with the Securities Act and the Exchange
Act and all applicable state securities laws and comply with all applicable
regulations in connection with the registration and the disposition of the
Registrable Securities;
          (iii) each Holder shall not use any Free Writing Prospectus without
the prior written consent of the Company;
          (iv) with respect to any underwritten offering pursuant to Section 3,
(x) each Initiating Holder shall enter into an underwriting agreement in
customary form with the managing underwriter or underwriters and (y) no selling
Holder may participate in any such underwritten offering unless such selling
Holder completes and/or provides all questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents or information
reasonably required under the terms of, or in connection with, such underwriting
agreement; and
          (v) each Shelf Requesting Holder shall enter into an underwriting
agreement in customary form with managing underwriter or underwriters, and no
Shelf Requesting Holder shall participate in any underwritten registration
pursuant to Section 5(b) unless such selling Holder completes and/or provides
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents or information reasonably required under the terms of, or in
connection with such underwriting agreement.
          (c) Notice to Discontinue. Each Holder agrees that, upon receipt of
any notice from the Company of the happening of any event of the kind described
in Section 7(a)(v)(E), such Holder shall forthwith discontinue disposition of
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities until such Holder’s receipt of the copies of the
supplemented or amended Prospectus or Free Writing Prospectus contemplated by
Section 7(a)(vi) and, if so directed by the

 



--------------------------------------------------------------------------------



 



 21 
Company, such Holder shall deliver to the Company (at the Company’s expense) all
copies, other than permanent file copies then in such Holder’s possession, of
the Prospectus or Free Writing Prospectus covering such Registrable Securities
which is current at the time of receipt of such notice. If the Company shall
give any such notice, the Company shall extend the period during which such
Registration Statement shall be maintained effective pursuant to this Agreement
(including the period referred to in Section 7(a)(ii)) by the number of days
during the period from (and including) the date of the giving of such notice
pursuant to Section 7(a)(v)(E) to (and including) the date when sellers of such
Registrable Securities under such Registration Statement shall have received the
copies of the supplemented or amended Prospectus or Free Writing Prospectus
contemplated by and meeting the requirements of Section 7(a)(vi).
          (d) Registration Expenses. Subject to the last sentence of this
Section 7(d), and except as otherwise provided in this Agreement, the Company
shall pay all expenses arising from or incident to its performance of, or
compliance with, this Agreement, including (i) Commission, stock exchange and
FINRA registration and filing fees, (ii) all fees and expenses incurred in
complying with securities or “blue sky” laws (including reasonable fees, charges
and disbursements of counsel to any underwriter incurred in connection with
“blue sky” qualifications of the Registrable Securities as may be set forth in
any underwriting agreement), (iii) all printing, messenger and delivery
expenses, (iv) the reasonable fees, charges and expenses of Holders’ Counsel,
any necessary counsel with respect to state securities law matters, counsel to
the Company and of its independent public accountants, and any other accounting
fees, charges and expenses incurred by the Company (including any expenses
arising from any “cold comfort” letters or any special audits incident to or
required by any registration or qualification) and any reasonable legal fees,
charges and expenses incurred by the Initiating Holders, the Shelf Initiating
Holders or the Shelf Requesting Holders, as the case may be, and (v) any
liability insurance or other premiums for insurance obtained in connection with
any Demand Registration or piggy-back registration thereon, Incidental
Registration or Shelf Registration pursuant to the terms of this Agreement,
regardless of whether such Registration Statement is declared effective. All of
the expenses described in the preceding sentence of this Section 7(d) are
referred to herein as “Registration Expenses.” Notwithstanding the foregoing,
(x) the Holders of Registrable Securities sold pursuant to a Registration
Statement shall bear the expense of any broker’s commission or underwriter’s
discount or commission relating to the registration and sale of such Holders’
Registrable Securities and, subject to clause (iv) above, shall bear the fees
and expenses of their own counsel, and (y) in no event shall the Company be
responsible under the foregoing clause (iv) above for any fees, charges or
expenses with respect to any Holder who voluntarily withdraws Registrable
Securities from any registration or offering (except as contemplated by
Section 3(f)) or was required to withdraw such Registrable Securities as a
result of a breach, or failure to satisfy any condition, of this Agreement.

 



--------------------------------------------------------------------------------



 



 22 
          (e) Hedging Transactions.
          (i) The Company agrees that, in connection with any proposed Hedging
Transaction, if, in the reasonable judgment of Holders’ Counsel, it is necessary
or desirable to register under the Securities Act such Hedging Transaction or
sales or transfers (whether short or long) of Registrable Class Securities in
connection therewith, then the Company shall use its reasonable best efforts to
take such actions (which may include, among other things, the filing of a
post-effective amendment to a Registration Statement to include additional or
changed information that is material or is otherwise required to be disclosed,
including a description of such Hedging Transaction, the name of the Hedging
Counterparty, identification of the Hedging Counterparty or its Affiliates as
underwriters or potential underwriters, if applicable, or any change to the plan
of distribution) as may reasonably be required to register such Hedging
Transaction or sales or transfers of Registrable Class Securities in connection
therewith under the Securities Act in a manner consistent with the rights and
obligations of the Company hereunder with respect to the registration of
Registrable Securities. Any information provided by the Holders regarding the
Hedging Transaction that is included in a Registration Statement, Prospectus or
Free Writing Prospectus pursuant to this Section 7(e) shall be deemed to be
information provided by the Holders selling Registrable Securities pursuant to
such Registration Statement for purposes of Section 7(b).
          (ii) All Registration Statements in which Holders may include
Registrable Securities under this Agreement shall be subject to the provisions
of this Section 7(e), and the registration of Registrable Class Securities
thereunder pursuant to this Section 7(e) shall be subject to the provisions of
this Agreement applicable to any such Registration Statements; provided,
however, that the selection of any Hedging Counterparty shall not be subject to
Section 3(g), but the Hedging Counterparty shall be selected by the Holders of a
majority of the Registrable Class Securities subject to the Hedging Transaction
that are proposed to be included in such Registration Statement.
          (iii) If in connection with a Hedging Transaction, a Hedging
Counterparty or any Affiliate thereof is (or may be considered) an underwriter
or selling stockholder, then it shall be required to provide customary
indemnities to the Company regarding the plan of distribution and like matters.
          (iv) The Company further agrees to include, under the caption “Plan of
Distribution” (or the equivalent caption), in each Registration Statement, and
any related Prospectus (to the extent such inclusion is permitted under
applicable Commission regulations and is consistent with comments received from
the Commission during any Commission review of the Registration Statement),
language substantially in the form of Schedule 1 hereto and to include in each
Prospectus supplement filed in connection with any proposed Hedging Transaction
language mutually agreed upon by the Company, the relevant Holders and the
Hedging Counterparty describing such Hedging Transaction.

 



--------------------------------------------------------------------------------



 



 23 
     8. Indemnification; Contribution.
          (a) Indemnification by the Company. The Company shall indemnify and
hold harmless each Holder, its stockholders, partners, members, directors,
managers, officers, employees, trustees, attorneys, advisors, Affiliates and
each Person who controls (within the meaning of Section 15 of the Securities
Act) such Holder from and against any and all losses, claims, damages,
liabilities and expenses, or any action or proceeding in respect thereof
(including reasonable costs of investigation and reasonable attorneys’ fees and
expenses) (each, a “Liability”) arising out of or based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in the
Disclosure Package, the Registration Statement, the Prospectus, any Free Writing
Prospectus or in any amendment or supplement thereto, (ii) the omission or
alleged omission to state in the Disclosure Package, the Registration Statement,
the Prospectus, any Free Writing Prospectus or in any amendment or supplement
thereto any material fact required to be stated therein or necessary to make the
statements therein not misleading, and (iii) any violation or alleged violation
by the Company of the Securities Act, the Exchange Act, any other federal law,
any state or foreign securities law, or any rule or regulation promulgated under
any of the foregoing laws, relating to the offer or sale of the Registrable
Securities; provided, however, that the Company shall not be liable in any such
case to the extent that any such Liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in such Disclosure Package, Registration Statement, Prospectus or
preliminary prospectus or amendment or supplement thereto in reliance upon and
in conformity with written information furnished to the Company by or on behalf
of the Holder (including the information provided pursuant to Section 7(b)(i))
expressly for use therein.
          (b) Indemnification by Holders. In connection with any offering in
which a Holder is participating pursuant to Section 3, 4 or 5, such Holder shall
indemnify and hold harmless the Company, each other Holder, their respective
directors, officers, other Affiliates and each Person who controls the Company,
and such other Holders (within the meaning of Section 15 of the Securities Act)
from and against any and all Liabilities arising out of or based upon (i) any
untrue statement or alleged untrue statement of a material fact contained in the
Disclosure Package, the Registration Statement, the Prospectus, any Holder Free
Writing Prospectus or in any amendment or supplement thereto, and (ii) the
omission or alleged omission to state in the Disclosure Package, the
Registration Statement, the Prospectus, any Holder Free Writing Prospectus or in
any amendment or supplement thereto any material fact required to be stated
therein or necessary to make the statements therein not misleading, in each
case, to the extent such Liabilities arise out of or are based upon written
information furnished by such Holder or on such Holder’s behalf expressly for
inclusion in the Disclosure Package, the Registration Statement, the Prospectus
or any amendment or supplement thereto relating to the Registrable Securities
(including the information provided pursuant to Section 7(b)(i)); provided,
however, that the obligation to indemnify shall be individual, not joint and
several, for each Holder and the total amount to be indemnified by such Holder
pursuant to this Section 8(b) shall be limited to the net proceeds (after
deducting the underwriters’ discounts and commissions) received by such Holder
in the offering to

 



--------------------------------------------------------------------------------



 



 24 
which the Registration Statement, Prospectus, Disclosure Package or Holder Free
Writing Prospectus relates.
          (c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder (the “Indemnified Party”) shall give prompt written
notice to the indemnifying party (the “Indemnifying Party”) after the receipt by
the Indemnified Party of any written notice of the commencement of any action,
suit, proceeding or investigation or threat thereof made in writing for which
the Indemnified Party intends to claim indemnification or contribution pursuant
to this Agreement; provided, however, that the failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party of any Liability
that it may have to the Indemnified Party hereunder (except to the extent that
the Indemnifying Party forfeits substantive rights or defenses by reason of such
failure). If notice of commencement of any such action is given to the
Indemnifying Party as above provided, the Indemnifying Party shall be entitled
to participate in and, to the extent it may wish, jointly with any other
Indemnifying Party similarly notified, to assume the defense of such action at
its own expense, with counsel chosen by it and reasonably satisfactory to such
Indemnified Party. The Indemnified Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be paid by the Indemnified Party unless
(i) the Indemnifying Party agrees to pay the same, (ii) the Indemnifying Party
fails to assume the defense of such action with counsel reasonably satisfactory
to the Indemnified Party or (iii) the named parties to any such action
(including any impleaded parties) include both the Indemnifying Party and the
Indemnified Party and such parties have been advised by such counsel that either
(A) representation of such Indemnified Party and the Indemnifying Party by the
same counsel would be inappropriate under applicable standards of professional
conduct or (B) there may be one or more legal defenses available to the
Indemnified Party which are different from or additional to those available to
the Indemnifying Party. In any of such cases, the Indemnifying Party shall not
have the right to assume the defense of such action on behalf of such
Indemnified Party; it being understood, however, that the Indemnifying Party
shall not be liable for the fees and expenses of more than one separate firm of
attorneys (in addition to any local counsel) for all Indemnified Parties. No
Indemnifying Party shall be liable for any settlement entered into without its
written consent, which consent shall not be unreasonably withheld. No
Indemnifying Party shall, without the written consent of such Indemnified Party,
effect any settlement of any pending or threatened proceeding in respect of
which such Indemnified Party is a party and indemnity has been sought hereunder
by such Indemnified Party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability for claims that are the
subject matter of such proceeding.
          (d) Contribution. If the indemnification provided for in this
Section 8 from the Indemnifying Party is unavailable to an Indemnified Party
hereunder in respect of any Liabilities referred to herein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Liabilities in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection

 



--------------------------------------------------------------------------------



 



 25 
with the actions which resulted in such Liabilities, as well as any other
relevant equitable considerations. The relative faults of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact, has been made by, or relates to information supplied by, such Indemnifying
Party or Indemnified Party, and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such action. The amount
paid or payable by a party as a result of the Liabilities referred to above
shall be deemed to include, subject to the limitations set forth in
Sections 8(a), 8(b) and 8(c), any legal or other fees, charges or expenses
reasonably incurred by such party in connection with any investigation or
proceeding; provided, that the total amount to be contributed by any Holder
shall be limited to the net proceeds (after deducting the underwriters’
discounts and commissions) received by such Holder in the offering. The parties
hereto agree that it would not be just and equitable if contribution pursuant to
this Section 8(d) were determined by pro rata allocation or by any other method
of allocation which does not take account of the equitable considerations
referred to in the immediately preceding paragraph. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
          (e) Exchange Act Reporting and Rule 144. The Company covenants that it
shall (a) file any reports required to be filed by it under the Exchange Act and
(b) take such further action as each Holder may reasonably request (including
providing any information necessary to comply with Rule 144 promulgated under
the Securities Act), all to the extent required from time to time to enable such
Holder to sell Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by (i) Rule 144 promulgated
under the Securities Act, as such rule may be amended from time to time, or
Regulation S promulgated under the Securities Act, as the same may be amended
from time to time, or (ii) any similar rules or regulations hereafter adopted by
the Commission. The Company shall, upon the request of any Holder, deliver to
such Holder a written statement as to whether it has complied with such
requirements.
     9. Miscellaneous.
          (a) Termination. In the event the Exchange Agreement is terminated,
this Agreement shall automatically terminate and be of no further force and
effect. This Agreement shall automatically terminate with respect to a Holder
once such Holder no longer owns Registrable Securities.
          (b) Recapitalizations, Exchanges, etc. The provisions of this
Agreement shall apply to the full extent set forth herein with respect to
(i) the shares of Common Stock and (ii) any and all securities of the Company or
any successor or assign of the Company (whether by merger, consolidation, sale
of assets, recapitalization, reorganization or otherwise) which may be issued in
respect of, in conversion of, in exchange for or in substitution of, the shares
of Common Stock and shall be appropriately

 



--------------------------------------------------------------------------------



 



 26 
adjusted for any stock dividends, splits, reverse splits, combinations,
recapitalizations and the like occurring after the date hereof. The Company
shall cause any successor or assign (whether by merger, consolidation, sale of
assets, recapitalization, reorganization or otherwise) to assume this Agreement
or enter into a new registration rights agreement with the Holders on terms
substantially the same as this Agreement as a condition of any such transaction.
          (c) No Inconsistent Agreements. The Company represents and warrants
that it has not granted to any Person the right to request or require the
Company to register any securities issued by the Company, other than the rights
granted to the Holders herein. The Company shall not enter into any agreement
with respect to its securities that provide for registration rights that are
prior to those set forth herein or that are otherwise inconsistent with the
rights granted to the Holders in this Agreement.
          (d) Remedies. The Holders, in addition to being entitled to exercise
all rights granted by law, including recovery of damages, shall be entitled to
specific performance of their rights under this Agreement, without need for a
bond. The Company agrees that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Agreement and hereby agrees to waive in any action for specific
performance the defense that a remedy at law would be adequate or that there is
need for a bond.
          (e) Amendments and Waivers. Except as otherwise provided herein, the
provisions of this Agreement may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless consented to in writing by (i) the Company and (ii) the Holders holding
Registrable Securities representing (after giving effect to any adjustments) at
least a majority of the aggregate number of Registrable Securities owned by all
of the Holders; provided that such majority shall include the Harbinger
Investors. Any such written consent shall be binding upon the Company and all of
the Holders.
          (f) Notices. All notices, demands and other communications provided
for or permitted hereunder shall be made in writing and shall be made by
registered or certified first-class mail, return receipt requested, telecopy,
electronic transmission, courier service or personal delivery:

  (i)   if to the Company:         Harbinger Group Inc.
450 Park Avenue, 27th Floor
New York, New York 10022
Fax: (212) 339-5801
Attn: Francis T. McCarron

 



--------------------------------------------------------------------------------



 



 27 

      with a copy (which shall not constitute notice hereunder) to:         Kaye
Scholer LLP
425 Park Avenue
New York, New York 10022
Fax: (212) 836-6685
Attn: Lynn Toby Fisher, Esq.         if to Harbinger Master:         Harbinger
Capital Partners Master Fund I, Ltd.
450 Park Avenue, 30th Floor
New York, New York 10022
Fax: (212) 658-9311
Attn: Robin Roger, General Counsel         with a copy to:         Paul, Weiss,
Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Fax: (212) 757-3990
Attn: Jeffrey D. Marell, Esq.
          Raphael M. Russo, Esq.     (ii)   if to Harbinger Special Situations:
        Harbinger Capital Partners Special Situations Fund, L.P.
450 Park Avenue, 30th Floor
New York, New York 10022
Fax: (212) 658-9311
Attn: Robin Roger, General Counsel         with a copy to:         Paul, Weiss,
Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Fax: (212) 757-3990
Attn: Jeffrey D. Marell, Esq.
          Raphael M. Russo, Esq.

 



--------------------------------------------------------------------------------



 



 28 

  (iii)   if to Global Opportunities:         Global Opportunities Breakaway
Ltd.
450 Park Avenue, 30th Floor
New York, New York 10022
Fax: (212) 658-9311
Attn: Robin Roger, General Counsel         with a copy to:         Paul, Weiss,
Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Fax: (212) 757-3990
Attn: Jeffrey D. Marell, Esq.
          Raphael M. Russo, Esq.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five Business Days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
acknowledged, if telecopied or electronically transmitted. Any party may by
notice given in accordance with this Section 9(f) designate another address or
Person for receipt of notices hereunder.
          (g) Successors and Assigns; Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of the parties hereto as provided herein. The registration rights and
requirements and related rights of the Holders contained in this Agreement,
shall be with respect to any Registrable Security, transferred to any Person who
is the transferee of such Registrable Security, without the consent of the
Company, but only if transferred in compliance with this Agreement and only to
the extent such transfer would not cause the Registrable Securities to cease
being Registrable Securities under Section 2(b). At the time of the transfer of
any Registrable Security as contemplated by this Section 9(g), such transferee
shall execute and deliver to the Company an instrument, in form and substance
reasonably satisfactory to the Company, to evidence its agreement to be bound
by, and to comply with, this Agreement as a Holder. All of the obligations of
the Company hereunder shall survive any such transfer. The Company shall not
assign this Agreement, in whole or in part. Except as provided in Section 8, no
Person other than the parties hereto and their successors and permitted assigns
is intended to be a beneficiary of this Agreement.
          (h) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
          (i) GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE

 



--------------------------------------------------------------------------------



 



 29 
PRINCIPLES OF CONFLICTS OF LAW THEREOF THAT WOULD APPLY THE LAWS OF ANOTHER
JURISDICTION. The parties hereto irrevocably submit to the exclusive
jurisdiction of any state or federal court sitting in the County of New York, in
the State of New York over any suit, action or proceeding arising out of or
relating to this Agreement or the affairs of the Company. To the fullest extent
they may effectively do so under applicable law, the parties hereto irrevocably
waive and agree not to assert, by way of motion, as a defense or otherwise, any
claim that they are not subject to the jurisdiction of any such court, any
objection that they may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in any such court and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.
          (j) WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
DISPUTE OR CONTROVERSY THAT MAY ARISE, WHETHER IN WHOLE OR IN PART, UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.
          (k) Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.
          (l) Rules of Construction. Unless the context otherwise requires,
references to sections or subsections refer to sections or subsections of this
Agreement. Terms defined in the singular have a comparable meaning when used in
the plural, and vice versa.
          (m) Interpretation. The parties hereto acknowledge and agree that
(i) each party hereto and its counsel reviewed and negotiated the terms and
provisions of this Agreement and have contributed to its revision, (ii) the rule
of construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Agreement and
(iii) the terms and provisions of this Agreement shall be construed fairly as to
all parties hereto, regardless of which party was generally responsible for the
preparation of this Agreement.
          (n) Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto with respect
to the subject matter contained herein. There are no restrictions, promises,
representations, warranties or undertakings with respect to the subject matter
contained herein, other than those set

 



--------------------------------------------------------------------------------



 



 30 
forth or referred to herein. This Agreement supersedes all prior agreements and
understandings among the parties with respect to such subject matter.
          (o) Further Assurances. Each of the parties shall execute such
documents and perform such further acts as may be reasonably required or
desirable to carry out or to perform the provisions of this Agreement.
          (p) Other Agreements. Nothing contained in this Agreement shall be
deemed to be a waiver of, or release from, any obligations any party hereto may
have under, or any restrictions on the transfer of Registrable Securities or
other securities of the Company imposed by, any other agreement, including the
Exchange Agreement.
          (q) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Agreement on the date first written above.

                  HARBINGER GROUP INC.    
 
           
 
  By:   /s/ Francis T. McCarron
 
Name: Francis T. McCarron    
 
      Title: Executive Vice President and Chief Financial Officer    
 
                HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD.    
 
           
 
  By:   Harbinger Capital Partners LLC,    
 
      its investment manager    
 
           
 
  By:   /s/ Robin Roger
 
Name: Robin Roger    
 
      Title: Managing Director and General Counsel    
 
                HARBINGER CAPITAL PARTNERS SPECIAL         SITUATIONS FUND, L.P.
   
 
           
 
  By:   Harbinger Capital Partners Special Situations    
 
      GP, LLC, its general partner    
 
           
 
  By:   /s/ Robin Roger
 
Name: Robin Roger    
 
      Title: Managing Director and General Counsel    
 
                GLOBAL OPPORTUNITIES BREAKAWAY LTD.    
 
           
 
  By:   Harbinger Capital Partners II LP,    
 
      its investment manager    
 
           
 
  By:   /s/ Robin Roger
 
Name: Robin Roger    
 
      Title: Managing Director and General Counsel    

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



Schedule 1
Plan of Distribution
          A selling stockholder may also enter into hedging and/or monetization
transactions. For example, a selling stockholder may:
          (a) enter into transactions with a broker-dealer or affiliate of a
broker-dealer or other third party in connection with which that other party
will become a selling stockholder and engage in short sales of the common stock
under this prospectus, in which case the other party may use shares of common
stock received from the selling stockholder to close out any short positions;
          (b) itself sell short common stock under this prospectus and use
shares of common stock held by it to close out any short position;
          (c) enter into options, forwards or other transactions that require
the selling stockholder to deliver, in a transaction exempt from registration
under the Securities Act, common stock to a broker-dealer or an affiliate of a
broker-dealer or other third party who may then become a selling stockholder and
publicly resell or otherwise transfer that common stock under this prospectus;
or
          (d) loan or pledge common stock to a broker-dealer or affiliate of a
broker-dealer or other third party who may then become a selling stockholder and
sell the loaned shares or, in an event of default in the case of a pledge,
become a selling stockholder and sell the pledged shares, under this prospectus.

 